
	

114 HR 4307 IH: National Museum of Asian Pacific American History and Culture Act
U.S. House of Representatives
2015-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 4307
		IN THE HOUSE OF REPRESENTATIVES
		
			December 18, 2015
			Ms. Meng (for herself, Ms. Bordallo, Mr. Al Green of Texas, Mr. Honda, Ms. Judy Chu of California, and Mr. Ted Lieu of California) introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committees on Transportation and Infrastructure and Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To establish within the Smithsonian Institution the National Museum of Asian Pacific American
			 History and Culture, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the National Museum of Asian Pacific American History and Culture Act. 2.DefinitionsIn this Act:
 (1)Board of regentsThe term Board of Regents means the Board of Regents of the Smithsonian Institution. (2)CouncilThe term Council means the National Museum of Asian Pacific American History and Culture Council established by section 4.
 (3)MuseumThe term Museum means the National Museum of Asian Pacific American History and Culture established by section 3. (4)SecretaryThe term Secretary means the Secretary of the Smithsonian Institution.
			3.Establishment of museum
 (a)EstablishmentThere is established within the Smithsonian Institution a museum to be known as the National Museum of Asian Pacific American History and Culture. (b)PurposeThe purpose of the Museum shall be to provide for—
 (1)the collection, study, and establishment of programs relating to Asian Pacific American life, art, history, and culture;
 (2)the creation and maintenance of permanent and temporary exhibits documenting the history of Asian Pacific American life, art, history, and culture;
 (3)the collection and study of artifacts and documents relating to Asian Pacific American life, art, history, and culture; and
 (4)collaboration between the Museum and other museums, Asian American and Native American Pacific Islander-serving institutions, historical societies, educational institutions, and other organizations that promote the study or appreciation of Asian Pacific American life, art, history, or culture, including collaboration concerning—
 (A)development of cooperative programs and exhibitions; (B)identification, management, and care of collections; and
 (C)training of museum professionals. 4.Council (a)EstablishmentThere is established within the Smithsonian Institution a council to be known as the National Museum of Asian Pacific American History and Culture Council.
			(b)Duties
 (1)In generalThe Council shall— (A)make recommendations to the Board of Regents concerning the planning, design, and construction of the Museum;
 (B)advise and assist the Board of Regents on all matters relating to the administration, operation, maintenance, and preservation of the Museum;
 (C)recommend annual operating budgets for the Museum to the Board of Regents; (D)report annually to the Board of Regents on the acquisition, disposition, and display of objects relating to Asian Pacific American life, art, history, and culture; and
 (E)adopt bylaws for the operation of the Council. (2)Principal responsibilitiesThe Council, subject to the general policies of the Board of Regents, shall have sole authority to—
 (A)purchase, accept, borrow, and otherwise acquire artifacts for addition to the collections of the Museum;
 (B)loan, exchange, sell, and otherwise dispose of any part of the collections of the Museum, but only if the funds generated by that disposition are used for additions to the collections of the Museum; or
 (C)specify criteria with respect to the use of the collections and resources of the Museum, including policies on programming, education, exhibitions, and research.
 (3)Other responsibilitiesThe Council, subject to the general policies of the Board of Regents, shall have authority— (A)to provide for preservation, restoration, and maintenance of the collections of the Museum; and
 (B)to solicit, accept, use, and dispose of gifts, bequests, and devises of personal property for the purpose of aiding and facilitating the work of the Museum.
					(c)Composition and Appointment
 (1)In generalThe Council shall be composed of 19 voting members as provided under paragraph (2). (2)Voting membersThe Council shall include the following voting members:
 (A)The Secretary of the Smithsonian Institution. (B)One member of the Board of Regents, appointed by the Board of Regents.
 (C)Seventeen individuals appointed by the Board of Regents— (i)taking into consideration individuals recommended by organizations and entities that are committed to the advancement of knowledge of Asian Pacific American life, art, history, and culture; and
 (ii)taking into consideration individuals recommended by the members of the Council. (3)Initial AppointmentsThe Board of Regents shall make initial appointments to the Council under paragraph (2) not later than 180 days after the date of enactment of this Act.
				(d)Terms
 (1)In generalExcept as provided in this subsection, each appointed member of the Council shall be appointed for a term of 3 years.
 (2)Initial AppointeesAs designated by the Board of Regents at the time of appointment, of the voting members first appointed under subsection (c)(2)(C)—
 (A)six members shall be appointed for a term of 1 year; (B)six members shall be appointed for a term of 2 years; and
 (C)five members shall be appointed for a term of 3 years. (3)ReappointmentA member of the Council may be reappointed, except that no individual may serve on the Council for a total of more than 2 terms. For purposes of this paragraph, the number of terms an individual serves on the Council shall not include any portion of a term for which an individual is appointed to fill a vacancy under paragraph (4)(B).
				(4)Vacancies
 (A)In generalA vacancy on the Council— (i)shall not affect the powers of the Council; and
 (ii)shall be filled in the same manner as the original appointment was made. (B)TermAny member of the Council appointed to fill a vacancy occurring before the expiration of the term for which the member’s predecessor was appointed shall be appointed for the remainder of that term.
					(e)Compensation
 (1)In generalExcept as provided in paragraph (2), a member of the Council shall serve without pay. (2)Travel expensesA member of the Council shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for an employee of an agency under subchapter I of chapter 57 of title 5, United States Code, while away from the home or regular place of business of the member in the performance of the duties of the Council.
 (f)ChairpersonBy a majority vote of its voting members, the Council shall elect a chairperson from its members. (g)Meetings (1)In generalThe Council shall meet at the call of the chairperson or on the written request of a majority of the voting members of the Council, but not fewer than twice each year.
 (2)Initial meetingsDuring the 1-year period beginning on the date of the first meeting of the Council, the Council shall meet not fewer than 4 times for the purpose of carrying out the duties of the Council under this Act.
 (h)QuorumA majority of the voting members of the Council holding office shall constitute a quorum for the purpose of conducting business, but a lesser number may receive information on behalf of the Council.
			5.Director and staff of the museum
			(a)Director
 (1)In generalThe Museum shall have a Director who shall be appointed by the Secretary, taking into consideration individuals recommended by the Council.
 (2)DutiesThe Director shall manage the Museum subject to the policies of the Board of Regents. (b)StaffThe Secretary may appoint two additional employees to serve under the Director, except that such additional employees may be appointed without regard to the provisions of title 5, United States Code, governing appointments in the competitive service.
 (c)PayThe employees appointed by the Secretary under subsection (b) may be paid without regard to the provisions of chapter 51 and subchapter III of chapter 53 of title 5, United States Code, relating to classification of positions and General Schedule pay rates.
			6.Educational and liaison programs
			(a)In general
 (1)Programs authorizedThe Director of the Museum may carry out educational and liaison programs in support of the goals of the Museum.
 (2)Specific activities describedIn carrying out this section, the Director shall— (A)carry out educational programs relating to Asian Pacific American life, art, history, and culture, including—
 (i)programs using digital, electronic, and interactive technologies; and (ii)programs carried out in collaboration with elementary schools, secondary schools, and postsecondary schools; and
 (B)consult with the Director of the Institute of Museum and Library Services concerning the grant and scholarship programs carried out under subsection (b).
 (b)Grant and scholarship programsIn consultation with the Council and the Director of the Museum, the Director of the Institute of Museum and Library Services shall establish—
 (1)a grant program with the purpose of improving operations, care of collections, and development of professional management at Asian Pacific American museums;
 (2)a grant program with the purpose of providing internship and fellowship opportunities at Asian Pacific American museums; and
 (3)a scholarship program with the purpose of assisting individuals who are pursuing careers or carrying out studies in the arts, humanities, and sciences in the study of Asian Pacific American life, art, history, and culture.
				7.Building for the national museum of asian pacific american history and culture
			(a)In general
				(1)Location
 (A)In generalNot later than 12 months after the date of the enactment of this Act, the Board of Regents, in consultation with the Secretary of the Interior, the Commission of Fine Arts, the National Capitol Planning Commission, and other Federal and local agencies, shall designate a site for the Museum.
 (B)Transfer to Smithsonian InstitutionIf the site designated for the Museum is in an area that is under the administrative jurisdiction of a Federal agency, as soon as practicable after the date on which the designation is made, the head of the Federal agency shall transfer to the Smithsonian Institution administrative jurisdiction over the area.
 (C)ConsultationThe Board of Regents shall carry out its duties under this paragraph in consultation with the following:
 (i)The Chair of the National Capital Planning Commission. (ii)The Chair of the Commission on Fine Arts.
 (iii)The Chair of the Presidential Commission referred to in section 8. (iv)The Chair and Ranking Member of each of the following Committees:
 (I)The Committee on Rules and Administration of the Senate. (II)The Committee on House Administration of the House of Representatives.
 (III)The Committee on Transportation and Infrastructure of the House of Representatives; (IV)The Committee on Appropriations of the Senate.
 (V)The Committee on Appropriations of the House of Representatives. (2)Construction of buildingThe Board of Regents, in consultation with the Council, may plan, design, and construct a building for the Museum, which shall be located at the site designated by the Board of Regents under this paragraph.
 (3)Nonapplicability of provisions relating to monuments and commemorative worksChapter 89 of title 40, United States Code, shall not apply with respect to the Museum. (b)Cost sharingThe Board of Regents shall pay—
 (1)50 percent of the costs of carrying out this section from Federal funds; and (2)50 percent of the costs of carrying out this section from non-Federal sources.
 8.Consideration of recommendations of presidential commissionIn carrying out their duties under this Act, the Council and the Board of Regents shall take into consideration the reports and plans submitted by the National Museum of Asian Pacific American History and Culture Plan for Action Presidential Commission.
		
